[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                 No. 11-10935                ELEVENTH CIRCUIT
                             Non-Argument Calendar             OCTOBER 13, 2011
                           ________________________               JOHN LEY
                                                                   CLERK
                    D.C. Docket No. 8:09-cv-00614-RAL-TBM

SCHWEND, INC.,
a Florida for-profit corporation,

                                                              Plaintiff - Appellant,
                                         versus

MANUEL ZURITA, in his individual capacity,
CLYDE LO CHIN, in his individual capacity,
JULIA DIAZ, in her individual capacity,

                                                            Defendants-Appellees.
                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                    (October 13, 2011)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      We conclude that the appellees are entitled to the defense of qualified
immunity as a matter of law for the reasons stated in the district court’s February

18, 2011 order granting appellees’ motion for summary judgment.

      AFFIRMED.




                                          2